
	
		I
		112th CONGRESS
		2d Session
		H. R. 4621
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2012
			Mr. Rangel introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To authorize negotiations with Brazil to eliminate
		  tariffs and trade barriers to United States ethanol exports.
	
	
		1.Short titleThis Act may be cited as the
			 United States-Brazil Ethanol Open
			 Market Agreements Act.
		2.Findings and
			 statement of policy
			(a)FindingsCongress finds the following:
				(1)Brazil is the
			 second largest consumer of ethanol after the United States. For the United
			 States ethanol industry, Brazil represents a valuable and growing market for
			 United States exports of ethanol. More than one-third of United States ethanol
			 exports were destined for Brazil in 2011.
				(2)Over the last 5
			 years, exports of United States ethanol have risen dramatically, from
			 approximately 100,000,000 gallons annually, to nearly 500,000,000 gallons
			 exported in 2010, and climbing to more than 1,000,000,000 gallons in 2011 at an
			 estimated $2,500,000,000.
				(3)Intervention in
			 the ethanol sector by the Government of Brazil has distorted the market for
			 imported ethanol in Brazil. To date, Brazil has manipulated the ethanol
			 blending requirement with the effect of reducing demand for imported ethanol;
			 used price controls on gasoline thus reducing demand for ethanol imports; used
			 tax policies to favor consumption of Brazilian produced ethanol over imported
			 ethanol; and subsidized the Brazilian ethanol industry through infrastructure
			 and other policies that encourage Brazilian production and exports. The
			 Brazilian government’s actions have had a direct and detrimental impact on
			 United States exports of ethanol to Brazil.
				(4)Brazil recently
			 issued a temporary waiver of its 20 percent import tariff on ethanol but
			 retains the ability to revoke the waiver and impose tariffs on United States
			 ethanol.
				(5)At the end of 2011, the United States
			 Government allowed additional duties on ethanol under subchapter I of chapter
			 99 of the Harmonized Tariff Schedule of the United States to expire.
				(6)The Western
			 Hemisphere has developed a diversified yet integrated supply chain for ethanol
			 production binding Brazil, the Caribbean, and the United States. Preservation
			 of this mutually beneficial relationship in ethanol production should be a key
			 priority in trade negotiations with Brazil.
				(b)Statement of
			 policyCongress calls on the President, acting through the Office
			 of the United States Trade Representative, to enter into negotiations with
			 Brazil for the purpose of reaching a binding and enforceable agreement removing
			 tariff and nontariff barriers to United States ethanol exports to Brazil,
			 consistent with the objectives of the Caribbean Basin Initiative.
			3.Authority to
			 enter into ethanol trade negotiations with Brazil
			(a)Principal trade
			 negotiating objectivesThe
			 principal trade negotiating objectives of the United States for the agreement
			 described in subsection (b) are—
				(1)to obtain open and
			 reciprocal market access for trade in ethanol products between the United
			 States and Brazil;
				(2)to obtain the
			 elimination of barriers and distortions imposed by the national Government of
			 Brazil or its state governments that are directly related to trade in ethanol
			 and that decrease market opportunities for United States ethanol exports to
			 Brazil;
				(3)to ensure a stable
			 market for United States ethanol exports to Brazil, by obtaining a binding,
			 enforceable agreement with appropriate dispute settlement procedures;
			 and
				(4)to promote energy
			 independence and regional stability by preserving existing Caribbean preference
			 programs that strengthen the integrated hemispheric ethanol supply chain among
			 Brazil, the Caribbean nations, and the United States.
				(b)Authority To
			 enter into negotiations with Brazil
				(1)In
			 generalThe President is authorized to enter into negotiations
			 with Brazil for the purpose of concluding a trade agreement that achieves the
			 trade negotiating objectives of subsection (a).
				(2)Congressional
			 notificationThe President shall notify the Committees on Ways
			 and Means and Agriculture of the House of Representatives and the Committees on
			 Finance and Agriculture of the Senate in writing not later than 30 days after
			 commencing negotiations under paragraph (1).
				4.Extension of
			 additional duty on ethanol
			(a)In
			 generalHeading 9901.00.50 of the Harmonized Tariff Schedule of
			 the United States is amended by striking 1/1/2012 in the
			 effective period column and inserting 1/1/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			5.Presidential
			 proclamation authority and certification of an ethanol open market
			 agreement
			(a)In
			 generalBeginning on the date on which submits to Congress a
			 certification described in subsection (b), and subject to the consultation and
			 layover provisions of section 6, the President is authorized to proclaim the
			 suspension of the extension of the additional duty on ethanol under heading
			 9901.00.50 of the Harmonized Tariff Schedule of the United States, as amended
			 by section 4 of this Act.
			(b)Certification
			 describedThe certification referred to in subsection (a) is a
			 certification by the President that the United States has obtained an
			 enforceable agreement with the Government of Brazil that eliminates all tariffs
			 and nontariff barriers on imported United States-produced ethanol, including
			 binding Brazil’s tariff rate on imports of United States ethanol at an
			 effective rate of zero.
			6.Consultation and
			 layover provisions for, and effective date of, proclaimed actionsThe consultation and layover requirements of
			 this section are that the President may proclaim an action described in section
			 5 only if—
			(1)the President has
			 obtained advice regarding the proposed action from—
				(A)the appropriate
			 advisory committees established under section 135 of the Trade Act of 1974 (19
			 U.S.C. 2155); and
				(B)the International
			 Trade Commission;
				(2)the President has
			 submitted to the Committee on Finance of the Senate and the Committee on Ways
			 and Means of the House of Representatives a report that sets forth—
				(A)the action
			 proposed to be proclaimed and the reasons for the action, including a
			 description of how the trade negotiating objectives in section 3 have been met;
			 and
				(B)the advice
			 obtained under paragraph (1);
				(3)a
			 period of 60 calendar days, beginning on the first day on which the
			 requirements set forth in paragraphs (1) and (2) have been met, has expired;
			 and
			(4)the President has
			 consulted with the committees referred to in paragraph (2) regarding the
			 proposed action during the period referred to in paragraph (3).
			7.Review of status
			 of negotiations with Brazil on establishment of duty-free trade in
			 ethanolNot later than 180
			 days after the date of the enactment of this Act, and every 12 months
			 thereafter, the President shall submit to the Committees on Ways and Means and
			 Agriculture of the House of Representatives and the Committees on Finance and
			 Agriculture of the Senate a report on the status of trade negotiations
			 described in section 3.
		8.Congressional
			 disapproval of presidential certification
			(a)General
			 rule
				(1)In
			 generalThe proclamation
			 authority under section 5 shall cease to be effective if a joint resolution
			 described in subsection (b) is enacted into law pursuant to the provisions of
			 paragraph (2).
				(2)Procedural
			 Provisions
					(A)In
			 generalThe requirements of this paragraph are met if the joint
			 resolution described in subsection (b) is enacted in accordance with the
			 procedures described in subsection (b), and—
						(i)Congress adopts
			 and transmits the joint resolution to the President before the end of the
			 90-day period (excluding any day described in section 154(b) of the Trade Act
			 of 1974), beginning on the date on which the Congress receives the
			 certification referred to section 5; and
						(ii)if
			 the President vetoes the joint resolution, each House of Congress votes to
			 override that veto on or before the later of the last day of the 90-day period
			 referred to in clause (i) or the last day of the 15-day period (excluding any
			 day described in section 154(b) of the Trade Act of 1974) beginning on the date
			 on which the Congress receives the veto message from the President.
						(B)IntroductionA
			 joint resolution to which this section applies may be introduced at any time on
			 or after the date on which the President transmits to Congress a certification
			 described in section 4, and before the end of the 90-day period referred to in
			 subparagraph (A).
					(b)Joint
			 resolutions
				(1)Joint
			 ResolutionsFor purposes of
			 this section, the term joint resolution means only a joint
			 resolution of the two Houses of Congress, the matter after the resolving clause
			 of which is as follows: That the suspension of the extension of the
			 additional duty on ethanol under heading 9901.00.50 of the Harmonized Tariff
			 Schedule of the United States, as proclaimed by the President under section 5
			 of the United States-Brazil Ethanol Open Market Agreements Act, is hereby
			 rescinded..
				(2)Procedures
					(A)In
			 generalA joint resolution
			 under this subsection may be introduced in either House of the Congress by any
			 member of such House.
					(B)Committee and
			 floor proceduresSubject to
			 the provisions of this subsection, the provisions of subsections (b), (d), (e),
			 and (f) of section 152 of the Trade Act of 1974 (19 U.S.C. 2192(b), (d), (e),
			 and (f)) apply to a joint resolution under this subsection to the same extent
			 as such provisions apply to a joint resolution under section 152 of such
			 Act.
					(C)Committee
			 dischargeIf the committee of
			 either House to which a joint resolution under this subsection has been
			 referred has not reported it by the close of the 45th day after its
			 introduction (excluding any day described in section 154(b) of the Trade Act of
			 1974), such committee shall be automatically discharged from further
			 consideration of the joint resolution and it shall be placed on the appropriate
			 calendar.
					(D)CommitteesIt
			 is not in order for—
						(i)the
			 Senate to consider any joint resolution unless it has been reported by the
			 Committee on Finance or the committee has been discharged under subparagraph
			 (C); or
						(ii)the
			 House of Representatives to consider any joint resolution unless it has been
			 reported by the Committee on Ways and Means or the committee has been
			 discharged under subparagraph (C).
						(E)Consideration in
			 House of RepresentativesA motion in the House of Representatives
			 to proceed to the consideration of a joint resolution may only be made on the
			 second legislative day after the calendar day on which the Member making the
			 motion announces to the House his or her intention to do so.
					(3)Consideration of
			 second resolution not in orderIt shall not be in order in either
			 the House of Representatives or the Senate to consider a joint resolution under
			 this subsection (other than a joint resolution received from the other House),
			 if that House has previously adopted a joint resolution under this
			 subsection.
				(c)Rules of House
			 of Representatives and SenateThis section is enacted by
			 Congress—
				(1)as an exercise of
			 the rulemaking power of the House of Representatives and the Senate,
			 respectively, and as such is deemed a part of the rules of each House,
			 respectively, and such procedures supersede other rules only to the extent that
			 they are inconsistent with such other rules; and
				(2)with the full
			 recognition of the constitutional right of either House to change the rules (so
			 far as relating to the procedures of that House) at any time, in the same
			 manner, and to the same extent as any other rule of that House.
				9.Rule of
			 constructionNothing in this
			 Act or any amendment made by this Act shall be construed to modify any benefit
			 conferred under the Caribbean Basin Economic Recovery Act (19 U.S.C. 2701 et
			 seq.).
		
